Citation Nr: 0912279	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-33 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2008).  As explained below, the facts and 
circumstances of this case require a new VA diabetes 
examination that includes opinions addressing the etiological 
questions at hand.  

The Veteran underwent a VA diabetes examination in April 
2005, following the receipt of his January 2005 claim for 
service connection for peripheral neuropathy and hypertension 
as secondary to service-connected diabetes.  The Veteran 
stated that he had symptoms of peripheral neuropathy in his 
left anterior thigh after walking for two miles.  However, 
the examiner did not diagnose peripheral neuropathy.  The 
examiner did not evaluate or discuss the Veteran's 
hypertension.

In May 2006, the Veteran's family practitioner submitted a 
letter that stated that the Veteran's co-morbidities to 
diabetes included hypertension and peripheral neuropathy.  A 
June 2006 electrodiagnostic test showed that the Veteran had 
bilateral carpal tunnel syndrome and peripheral neuropathy 
versus cervical radiculopathy, worse in the left hand.  There 
was no evidence of cervical radiculopathy on the left side.  
Nothing was said regarding peripheral neuropathy.  

In a September 2006 medical record, the Veteran's family 
practitioner indicated that clinically the Veteran had 
peripheral neuropathy in both hands due to his diabetes.  The 
physician did not provide any rationale for this opinion or 
cite to the clinical record in support of this opinion.  

The Veteran must be afforded a new VA diabetes examination to 
first determine whether he has peripheral neuropathy, as 
there is conflicting evidence regarding a possible diagnosis.  
For example, it was diagnosed in a private medical record in 
September 2006, but it was not found during the April 2005 VA 
examination.  If peripheral neuropathy is found, then the 
examiner should provide opinions on whether it is causally 
linked to any incident of service (38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303) or whether the Veteran's service-connected 
diabetes caused or aggravated any existent peripheral 
neuropathy.  See 38 C.F.R. § 3.310.  

The Board further notes that the April 2005 examiner did not 
address the question of whether the Veteran's hypertension 
was caused or aggravated by his service-connected diabetes 
mellitus.  The new VA diabetes examination should also 
include an opinion addressing these questions.  38 C.F.R. 
§ 3.310; Allen, supra.   

Regarding secondary service connection, under 38 C.F.R. 
§ 3.310 (a), service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury and secondary service connection 
may be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 
3.310, effective October 10, 2006, was enacted, which 
essentially codified Allen and added language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  See 71 Fed. Reg. 
52744 (2006).

Upon review of the record, the Board also finds that the 
Veteran should be issued an additional notification letter 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  While the Veteran was provided a November 2006 VCAA 
letter that included information regarding secondary service 
connection, he was not notified of the amendment to 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744 (2006), supra.  The VCAA 
notification letter issued upon remand must include a copy of 
38 C.F.R. § 3.310 and the amendment to that regulation.  This 
information should also be included in any subsequently 
issued supplemental statement of the case.

Lastly, copies of all outstanding relevant records of 
treatment, VA and non-VA, (i.e., relating to evaluation or 
treatment for diabetes, peripheral neuropathy, or 
hypertension) should be obtained and made part of the claims 
file.  38 C.F.R. § 3.159(c)(1)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be notified of the 
information and evidence needed to 
substantiate his claims for service 
connection for peripheral neuropathy and 
hypertension, to include as secondary to 
service-connected diabetes mellitus, type 
II.  The Veteran should be provided with a 
copy of 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective 
October 10, 2006.

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for his diabetes, claimed 
peripheral neuropathy, or hypertension 
should be obtained and made part of the 
claims file.  

3.  The Veteran should be scheduled for a 
VA diabetes examination.  The claims file 
must be sent to the examiner for his or 
her review.

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history from the Veteran, the clinical 
examination and any tests that are deemed 
necessary, the examiner is asked to address 
the following questions:
1.	Is it at least as likely as 
not (50 percent or more 
degree of probability) that 
any peripheral neuropathy 
that may be present began 
during service or is causally 
linked to any incident of 
service?
2.	 Is it at least as likely as 
not (50 percent or more 
degree of probability) that 
any peripheral neuropathy 
that may be present was 
caused or aggravated by the 
Veteran's service-connected 
diabetes mellitus?

3.	Is it at least as likely as 
not (50 percent or more 
degree of probability) that 
the Veteran's hypertension 
began during service or is 
causally linked to any 
incident of service?

4.	 Is it at least as likely as 
not (50 percent or more 
degree of probability) that 
the Veteran's hypertension 
was caused or aggravated by 
his service-connected 
diabetes mellitus?

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship or a 
finding of aggravation; less likely weighs 
against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.

If the examiner finds a disability was 
aggravated by a service-connected 
disability, to the extent that is possible, 
the examiner is requested to provide an 
opinion as to approximate baseline level of 
severity of the disability (e.g., slight, 
moderate) before the onset of aggravation.

4. Thereafter, the Veteran's claims for 
service connection must be adjudicated on 
the basis of all of the evidence of record 
and all governing legal authority.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be provided with a supplemental 
statement of the case, which should include 
38 C.F.R. § 3.310(a) and the amendment to 
that regulation, effective October 10, 
2006.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).




